Case 0:20-cv-61206-RKA Document 59 Entered on FLSD Docket 02/26/2021 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-61206-CIV-ALTMAN/Hunt

  ANUEL ST. CLAIR, individually and on behalf
  of all others similarly situated,

          Plaintiff,

  v.

  USHEALTH ADVISORS, LLC

        Defendant.
  _______________________________/

                                       ORDER OF DISMISSAL

          On January 20, 2021, the Court entered an Order administratively closing this case without

  prejudice to the parties to file a stipulation of dismissal by February 18, 2021 [ECF No. 58]. As of this

  writing, no stipulation of dismissal has been filed. Accordingly, the Court hereby

          ORDERS that the case be DISMISSED without prejudice.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 26th day of February 2021.




                                                          ____________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE

  cc:     counsel of record
